                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                                                                          FILED
                         MISSOULA DIVISION                                 MAY 2 1 2019
                                                                        Clerk, U.S District Court
                                                                          District Of Montana
                                                                                Missoula
LENNY J. RUSTAD,                                     CV 16-72- M- DLC

             Plaintiff,
                                                     ORDER
      vs.

BANK OF AMERICA
CORPORATION and BANK OF
AMERICA, N.A.

             Defendants.



      Before the Court is Plaintiff Lenny Rustad' s Unopposed Motion to Dismiss

without Prejudice. (Doc. 39.)

      IT IS ORDERED that the motion (Doc. 39) is GRANTED. The Complaint

is DISMISSED without prejudice pursuant to Federal Rule of Civil Procedure

41(a)(2). Each party shall bear its own costs and fees.

      DATED this 21st day of May, 2019.




                                       Dana L. Christe nsen, Chief istri ct Judge
                                       Un ited States Dis tri ct Court
